ORIGINAL                                                                               07/12/2022

            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                     Case Number: OP 22-0350
                                       OP 22-0350


 HELIO LEAL DE LA HOZ,
                                                                           FILED
                                                                           JUL 12 2022
               Petitioner,                                              Bowen Greenwood
                                                                      Clerk of Suprerne Court
                                                                         State of Montana

       v.
                                                                   ORDER
 JASON KOWALSKI, Administrator
 of the Missoula County Detention Facility,

               Respondent.


       Petitioner Helio Leal de la Hoz, via counsel, moves this Court for a writ of habeas
corpus over the Fourth Judicial District Court, alleging he is being held in custody at the
Missoula County Detention Facility by the Missoula County District Court without
jurisdiction, without being charged in that court, and without being prosecuted. Upon
review of his pleading and associated exhibits, we deem it appropriate to require a
response.
       IT IS THEREFORE ORDERED that the Fourth Judicial District Court and the State
of Montana, or both, are GRANTED until July 22, 2022, to prepare, file, and serve a
response to the petition for a writ of habeas corpus together with appropriate documentary
exhibits.
       The Clerk of the Supreme Court is directed to provide a copy of this Order to: the
Honorable John A. Larson, Fourth Judicial District Court, Missoula County; Shirley Faust,
Clerk of District Court, Missoula County, under Cause Nos. DC-22-312 and DC 22-313;
the Attorney General; the Missoula County Attorney; and counsel for the Department of
Corrections.
       DATED this IA4(day of July, 2022.



                                                                 Justice